  Case: 4:20-cv-00930-SRC Doc. #: 1 Filed: 07/17/20 Page: 1 of 15 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DISTRICT


JANE DOE,                                  )
                                           )
       Plaintiff,                          )
                                           )        Cause No.:
v.                                         )
                                           )
JEREMY STEEN, ZACHARY TUNISON,             )
BRIAN JOHNSON, ERIC BROTHERTON, )
and JOHN COTTLE (in his official capacity) )
                                           )        JURY TRIAL DEMANDED
                                           )
       Defendants.                         )
Serve Defendants at:                       )
Lincoln County Sheriff’s Department        )
65 Business Park Drive                     )
Troy, MO 63379

                                        COMPLAINT


      1. All tortious acts and events described herein occurred in Lincoln County, Missouri.

      2. Jurisdiction is conferred upon this United States District Court by 28 U.S.C. §§ 1331,
         1343. Jurisdiction may also be appropriate under 42 U.S. C. §§ 1981, 1983, and
         1985(3).

      3. At all times material to this action, Defendants were acting under color of State law.

      4. At all times material to this action, Defendant Cottle served as the elected Sheriff of
         Lincoln County and was, as such, the chief executive officer of the Lincoln County
         Sheriff's Department.

                          Factual Allegations, November 8-9, 2016

      5. On November 8, 2016 Defendants Steen and Tunison, along with other sheriff’s
         deputies, responded to a radio call advising that a citizen reported a domestic
         disturbance.

      6. The concerned citizen called 911 because he had heard a woman cry for help.

      7. The concerned citizen provided 911 with his name and phone number.



                                               1
Case: 4:20-cv-00930-SRC Doc. #: 1 Filed: 07/17/20 Page: 2 of 15 PageID #: 2




   8. Information was communicated to the responding Defendants that a citizen had
      reported hearing a woman scream for help and then be muffled as if being choked.

   9. Despite the above facts, Defendant Tunison would later claim that all witnesses
      “wished to remain anonymous.”

   10. Upon information and belief, neither Defendant Tunison nor any other officer spoke
       to “witnesses” on the night of November 8, 2016 and Defendant Tunison materially
       misrepresented his investigation in his written report.

   11. Upon arrival, Defendants Steen and Tunison found Plaintiff’s husband on scene at the
       storage unit.

   12. Plaintiff’s husband had a small cut on his arm that was bleeding.

   13. The contents of the storage unit had been largely removed and lay about the area,
       needing to be packed onto their trailer or put back into the storage unit.

   14. Plaintiff’s husband informed responding Defendants that he had been arguing with
       his wife and that she had left the scene on foot and had gone to her mother’s house,
       which was nearby.

   15. Soon, numerous Lincoln Counties Deputies were at the storage unit.

   16. One or more of the Lincoln County Sheriff’s Deputies left the storage unit where
       Plaintiff’s husband was and went to Plaintiff’s mother’s home to speak with Plaintiff.

   17. Plaintiff informed the officers that she had been in an argument with her husband at
       the storage unit, that she was fine, and that she had not been choked.

   18. Officers observed no physical injuries, bruises, or red marks on Plaintiff.

   19. The officers then left Plaintiff’s mother’s house, presumably, to return to the storage
       unit.

   20. A short time later, Plaintiff was informed that the police were still present at the
       storage shed.

   21. Plaintiff’s mother then drove Plaintiff back to the storage shed.

   22. Upon Plaintiff’s arrival, her husband was already in custody and in the back of a
       patrol car.

   23. Plaintiff began asking why her husband was being arrested and asking the officers not
       to do so.



                                             2
Case: 4:20-cv-00930-SRC Doc. #: 1 Filed: 07/17/20 Page: 3 of 15 PageID #: 3




   24. Defendants Steen and Tunison claimed that they had arrested Plaintiff’s husband
       because of a “12-hour-rule,” mandating that police officers arrest somebody if they
       receive two domestic calls involving the same people in a 12-hour period.

   25. As a matter of law, Missouri’s “twelve hour” statute neither authorized nor mandated
       the arrest of anyone under these circumstances.

   26. As the officers insisted that they had to take someone to jail, Plaintiff observed her
       belongings strewn about the area and requested she be taken to jail and that her
       husband left to clean up the mess.

   27. Defendant Steen became irate and smacked a drink out of Plaintiff’s hand as he
       swiftly approached and grabbed her by the arm.

   28. Defendant Steen forcibly spun Plaintiff around and applied handcuffs in an
       unnecessarily rough and painful manner.

   29. Plaintiff attempted to advise Defendant Steen that his actions were extremely painful
       because she had suffered severe injuries in an ATV accident years earlier and because
       she suffered from early on-set osteoporosis.

   30. Defendant Steen ignored Plaintiff and continued to pull Plaintiff by the arm
       unnecessarily in a rough and painful fashion, and then forcing Plaintiff to his police
       car.

   31. Subsequently, Defendants would assert they arrested – or had the right to arrest -
       Plaintiff because they had “probable cause” to believe she had assaulted her husband.

   32. At the time Defendant Steen grabbed Plaintiff, Defendants lacked probable cause, or
       even a colorable claim of probable cause, that Plaintiff had committed any crime
       whatsoever.

   33. Defendant Tunison, the lead officer on the officer leading the investigation, admitted
       that he decided to arrest Plaintiff because he believed he had the right to do so and/or
       was obligated to make the arrest under the above described “12-hour rule.”

   34. Defendants were unaware whether the “12 hour rule” was a law or a Lincoln County
       Sheriff’s Department policy.

   35. Defendants were not aware of the circumstance where Missouri’s “12 hour statute”
       mandates an arrest be made.

   36. Subsequently, Defendant Tunison agreed that he was aware of no evidence that
       Plaintiff had assaulted her husband.




                                             3
Case: 4:20-cv-00930-SRC Doc. #: 1 Filed: 07/17/20 Page: 4 of 15 PageID #: 4




   37. Defendants had no discretionary authority to arrest anyone merely because they
       received two domestic disturbance calls involving Plaintiff and her husband in a
       twelve-hour period.

   38. Because defendants were not performing a discretionary task, they are not afforded
       official immunity.

   39. At the Lincoln County Jail, Plaintiff was handcuffed to a bench for several hours
       waiting to be “booked.”

   40. After several hours, Plaintiff began to complain about the delay and her arrest to
       Defendant Eric Brotherton, who was working at the booking desk.

   41. Defendant Brotherton became agitated with Plaintiff and yelled at her.

   42. Defendant Brotherton attempted to uncuff Plaintiff from the bench and, presumably
       re-cuff her for transport.

   43. As Defendant handled Plaintiff, he did so in an unnecessarily rough and painful
       manner.

   44. When Plaintiff complained of the pain Defendant was causing Defendant Brotherton
       threw her to the concrete floor using a dangerous martial arts joint lock technique
       called “Kumara.”

   45. This attack resulted in significant pain, swelling, and injury to Plaintiff’s arm.

   46. Plaintiff’s arm had swollen to approximately twice its normal size by the next
       morning, Nov. 9, due to the injury sustained from Defendant Brotherton’s attack.

   47. Corrections Officer David Alley then arrived to assist Defendant Brotherton in
      “controlling” Plaintiff.

   48. While C.O. Alley held Plaintiff down, Defendant Brotherton unnecessarily tazed
       Plaintiff at least once.

   49. Defendant Brotherton and C.O. Alley then forced Plaintiff into a restraint chair where
       she was left for hours.

   50. After being removed from the restrain chair, Plaintiff was led toward the women’s
       pod but was instead directed into a room.

   51. There, Plaintiff was raped by multiple employees of the Lincoln County Sheriff’s
       Department, John Doe I and John Doe II, before being taken to her cell.

   52. The next morning, November 9, a female corrections officer noticed the severe



                                             4
Case: 4:20-cv-00930-SRC Doc. #: 1 Filed: 07/17/20 Page: 5 of 15 PageID #: 5




      swelling and damage to Plaintiff’s arm and arranged for Plaintiff to be taken to the
      hospital.

   53. At the hospital, she was found to have no fractures.

   54. She was then returned to the jail and discharged immediately.

   55. Plaintiff was charged with resisting arrest based on claims made by Defendants Steen
       and Tunison, but with no other crime.

   56. That charge was subsequently dismissed against Plaintiff.

                                     April 1-2, 2017

   57. On the afternoon of April 1, 2017, Defendants Steen, Johnson, and Tunison
       responded to a call of a civil dispute involving a homeowner attempting to evict
       family that had been living in his home.

   58. After arriving, officers made contact with the homeowner, Plaintiff’s father.

   59. Officers learned that the basis of the call was that there was a civil issue regarding
       whether Plaintiff and her husband had a legal right to stay in the home or not.

   60. Officers are without authority to resolve such civil disputes and may only keep the
       peace.

   61. While the officers were present, Plaintiff came to the door.

   62. Defendant Steen began to question Plaintiff as she was in the doorway.

   63. Defendant Steen requested her identification.

   64. Plaintiff indicated it was inside the house and began to retrieve it when Detective
       Steen grabbed her and physically restrained her from entering her house.

   65. Defendants lacked reasonable suspicion to detain Plaintiff for any purpose.

   66. Defendant Steen pulled her away from the door to place her in handcuffs and his
       patrol car.

   67. Plaintiff grabbed a hold of and wrapped herself around a porch support beam and
       screamed that she wouldn’t go back to the jail where they had raped her “last time.”

   68. Defendant Johnson rushed to the porch to assist Defendant Steen in restraining
       Plaintiff and removing her from her porch.




                                             5
Case: 4:20-cv-00930-SRC Doc. #: 1 Filed: 07/17/20 Page: 6 of 15 PageID #: 6




   69. Defendants Johnson and Steen used “body weight stabilization” to control, restrain,
       and forcibly remove Plaintiff.

   70. As a result of their unprovoked attack, Plaintiff’s head was slammed against the side
       of the home.

   71. As a direct and proximate result of their unprovoked attack, Plaintiff suffered a black
       eye with accompanying bruising and swelling.

   72. Plaintiff was again charged with misdemeanor resisting arrest, but with no other
       offense.

   73. That charge was also subsequently dismissed against Plaintiff.

                                    Additional Facts

   74. Neither arrest is recorded by dash cameras or other by other means because Lincoln
       County Deputies are not equipped with dash cams or any other recording device.

   75. According to Defendant Steen, removing dash cameras from Lincoln County
       Sheriff’s Department vehicles was one of the first things Defendant Cottle did when
       he became Sheriff.

   76. Defendant Brotherton’s attack on Plaintiff was recorded on video at the jail.

   77. Defendants Brotherton, Steen, and Cottle, however, failed to preserve the video of the
       attack, in contravention of numerous Lincoln County Sheriff Department policies.

   78. Defendants had no discretion to fail to preserve the video of the attack on Plaintiff.

   79. Defendant Brotherton failed to properly report his use of excessive force to his
       superiors.

   80. Defendant Brotherton was without discretionary authority to fail to properly report
       his use of excessive force in accordance with Lincoln County Sheriff’s Department
       policies.

   81. On the morning of November 9, 2016; Plaintiff was sent to the hospital for x-rays on
       her severely swollen arm suffered in Defendant Brotherton’s attack.

   82. No record of her transportation to the hospital exists in contravention of Lincoln
       County Sheriff’s Department policy.

   83. No nursing notes, vital signs, doctor’s notes, orders, admission paperwork, discharge
       paperwork or other medical records exist about her November 9, 2016 visit to the
       hospital other than the report of the x-ray taken of her arm.



                                             6
Case: 4:20-cv-00930-SRC Doc. #: 1 Filed: 07/17/20 Page: 7 of 15 PageID #: 7




   84. Lincoln County Sheriff’s Department and Defendant John Cottle do not possess any
       photographic documentation of the injuries Plaintiff sustained on November 8, 2016
       of either arm, numerous bruises and finger marks, or open wounds.

   85. According to Defendant Steen, during the November 8, 2016 transport of Plaintiff
       from the storage shed to jail, Plaintiff accused him of touching her inappropriately
       during a pat-down search before placing her in the back of his vehicle.

   86. Under the Prison Rape Elimination Act (PREA), Defendant Steen was required to
       report such an allegation to his superiors.

   87. Defendant Steen did not have discretionary authority to decide whether or not to
       report such an accusation.

   88. Rather, PREA standards required the accusation be reported and Defendant Steen
       failed to do so.

   89. On April 1, 2017, Defendants Steen, Tunison, and Johnson all heard Plaintiff scream
       that “they” had raped her “last time” they arrested her.

   90. Under the Prison Rape Elimination Act (PREA), Defendants were required to report
       such an allegation to their superiors.

   91. Defendants did not have discretionary authority to decide whether or not to report
       such an accusation.

   92. Rather, PREA standards required the accusation be reported and Defendants failed to
       do so.

   93. Lincoln County Sheriff’s Department failed to photographically document the black
       eye Plaintiff suffered as a result of her April 1, 2017 interaction with Defendants.

   94. Lincoln County Sheriff’s Department failed to preserve a videotaped interrogation of
       Plaintiff that occurred on April 2, 2017, in contravention of Lincoln County Sheriff
       Department policies.


      Count I, Violation of Fourth Amendment Right to be Free from Unreasonable
                             Search and Seizure Under § 1983
                 (Defendants Steen and Tunison in their individual capacity)

   95. Plaintiff re-asserts the allegations of paragraphs 1-94 and incorporates them herein as
       though fully re-stated.

   96. Defendants Steen and Tunison acted together in deciding to arrest and physically



                                            7
Case: 4:20-cv-00930-SRC Doc. #: 1 Filed: 07/17/20 Page: 8 of 15 PageID #: 8




      restraining Plaintiff on November 8, 2016.

   97. Defendants lacked probable cause or reasonable articulable suspicion that the Plaintiff
       had committed any crime on the night of November 8, 2016.

   98. Defendants lacked legal authority to attempt to restrain Plaintiff’s movements.

   99. By restraining Plaintiff, Defendants Steen and Tunison violated Plaintiff’s right to be
       free from unreasonable seizure by the government under the Fourth Amendment to
       the United States Constitution.

   100. It was reasonably foreseeable that, while incarcerated in a county jail, Plaintiff
      could be injured, assaulted, and/or sexually assaulted.

   101. As a direct and proximate result of the illegal seizure of her person, Plaintiff
      suffered the following damages:

          a.   Loss of liberty
          b.   Sexual assault
          c.   Humiliation
          d.   Physical pain
          e.   Emotional distress
          f.   Violation of her constitutional rights
          g.   Attorney’s fees
          h.   Medical bills
          i.   Numerous contusions and finger print bruising on her body
          j.   Extreme swelling and pain in her left arm
          k.   Lacerations/wounds

   102. Defendants Steen and Tunison acted intentionally, willfully, with evil intentions,
      and/or with conscious disregard for the rights and safety of Plaintiff.

   103.   Defendants Steen and Tunison’s conduct was outrageous.

                 Count II, Excessive Force Actionable Under § 1983
                     (Defendant Brotherton, individual capacity)

   104. Plaintiff re-asserts the allegations of paragraphs 1-103 and incorporates them
      herein as though fully re-stated.

   105. Defendant Brotherton’s decision to deploy his Taser X26 against Plaintiff was
      objectively unreasonable under the facts and circumstances confronting the
      Defendant.

   106. Defendant Brotherton’s decision to throw Plaintiff onto a concrete floor was
      objectively unreasonable under the facts and circumstances confronting the



                                            8
Case: 4:20-cv-00930-SRC Doc. #: 1 Filed: 07/17/20 Page: 9 of 15 PageID #: 9




      Defendant.

   107. Defendant Brotherton’s decision to use a martial arts joint lock/break called
      “kumara” against Plaintiff was objectively unreasonable under the facts and
      circumstances confronting the Defendant.

   108. No reasonable officer in Defendant Brotherton’s situation would have believed it
      was necessary or reasonable to take any of the aforementioned actions to restrain
      Plaintiff, transport her to her jail cell, or for any other lawful purpose.

   109. As a direct and proximate result of the unlawful and excessive force used against
      Plaintiff while in Lincoln County jail on the night of November 8, 2016, Plaintiff
      sustained the following damages:

          a.   Humiliation
          b.   Physical pain
          c.   Emotional distress
          d.   Violation of her constitutional rights
          e.   Medical bills
          f.   Numerous contusions on her body
          g.   Extreme swelling and pain in her left arm
          h.   Lacerations/wounds

   110. Defendant Brotherton acted intentionally, willfully, with evil intentions, and/or
      with conscious disregard for the rights and safety of Plaintiff.

   111.   Defendant Brotherton’s conduct was outrageous.

      Count III, Excessive Force Actionable Under § 1983 (failure to prevent)
                   (Defendant John Cottle in his official capacity)

   112. Plaintiff re-asserts the allegations of paragraphs 1-111 and incorporates them
      herein as though fully re-stated.

   113. Sheriff John Cottle has final policy making authority for the Lincoln County
      Sheriff’s Department, including the Lincoln County Jail.

   114. The policies of the Defendant John Cottle were not adequate to prevent violations
      of the law by his employees.

   115. The Defendant John Cottle was deliberately indifferent to the substantial risk that
      Sheriff department policies and training were inadequate to prevent violations of law
      by its employees generally and specifically in regards to use of excessive and
      unnecessary force in the Lincoln County Jail.

   116.   The failure of the defendant John Cottle to prevent violations of law by his



                                           9
Case: 4:20-cv-00930-SRC Doc. #: 1 Filed: 07/17/20 Page: 10 of 15 PageID #: 10




       employees caused the deprivation of the Plaintiff’s rights by Defendant Brotherton.

    117. Defendant John Cottle’s failure to prevent violations of law by his employees is
       so closely related to the deprivation of the Plaintiff’s rights as to be the moving force
       that caused the ultimate injury.

    118. Specifically, Defendant John Cottle lacked sufficient policies and procedures to
       ensure it properly instructed and trained its jail employees in de-escalation strategies
       and the use of force against persons with little ability to pose a threat to officers such
       as Plaintiff.

    119. Specifically, Defendant John Cottle lacked sufficient policies and procedures to
       train its officers in the proper use of the X26 Taser or the appropriate use of
       dangerous martial arts maneuvers such as “Kumara” or banning such maneuvers use
       on inmates.

    120. Had Defendant John Cottle implemented sufficient policies and/or training,
       Defendant Brotherton would not have been working in the jail, or would have been
       properly trained not to unnecessarily use the X26 taser or dangerous martial arts
       maneuvers on a prisoner that posed no legitimate or reasonable threat to officer
       safety.

    Count IV, Unreasonable Seizure of Plaintiff Under § 1983 (failure to prevent)
                   (Defendant John Cottle in his official capacity)

    121. Plaintiff re-asserts the allegations of paragraphs 1-120 and incorporates them
       herein as though fully re-stated.

    122. The Defendant John Cottle was deliberately indifferent to the substantial risk that
       Sheriff department policies and training were inadequate to prevent violations of law
       by its employees generally and specifically in regards to making arrests without
       probable cause, understanding what probable cause is to properly make such
       determinations, or properly understanding and enforcing Missouri’s “12-hour”
       domestic disturbance statute.

    123. The failure of the defendant John Cottle to prevent violations of law by his
       employees caused the deprivation of the Plaintiff’s rights by Defendants Steen and
       Tunison as described in Count I.

    124. Defendant John Cottle’s failure to prevent violations of law by his employees is
       so closely related to the deprivation of the Plaintiff’s rights as to be the moving force
       that caused the ultimate injury.

    125. Had Defendant John Cottle implemented sufficient policies and/or training,
       Defendants Steen and Tunison would not have arrested Plaintiff on the night of
       November 8, 2016



                                             10
Case: 4:20-cv-00930-SRC Doc. #: 1 Filed: 07/17/20 Page: 11 of 15 PageID #: 11




       Count V, Excessive Force Actionable Under § 1983 (failure to prevent)
                   (Defendant John Cottle in his official capacity)

    126. Plaintiff re-asserts the allegations of paragraphs 1-125 and incorporates them
       herein as though fully re-stated.

    127. Sheriff John Cottle is the final decision maker of policies of the Lincoln County
       Sheriff’s Department, including the Lincoln County Jail.

    128. The policies of the Defendant John Cottle were not adequate to prevent violations
       of the law by its employees.

    129. The Defendant John Cottle was deliberately indifferent to the substantial risk that
       Sheriff department policies and training were inadequate to prevent violations of law
       by its employees generally and specifically in regards to full PREA compliance,
       sexual assault prevention, and/or sexual harassment prevention, preservation of
       evidence, and reporting of sexual assault allegations in the Lincoln County Jail and in
       the Lincoln County Sheriff’s Department generally.

    130. The failure of the defendant John Cottle to prevent violations of law by his
       employees caused the deprivation of the Plaintiff’s rights by John Doe I and John Doe
       II.

    131. Defendant John Cottle’s failure to prevent violations of law by his employees is
       so closely related to the deprivation of the Plaintiff’s rights as to be the moving force
       that caused the ultimate injury.

    132. Specifically, Defendant John Cottle lacked sufficient policies and procedures to
       ensure his employees were properly instructed and trained regarding PREA
       compliance, evidence tracking, evidence collection and retention, records control and
       retention, internal investigations, internal review of allegations of police misconduct,
       requirements that officers aware of such allegations report them to their superiors,
       abuse of power, reporting of misconduct by other officers/jail employees, sexual
       harassment and equality, and sexual assault.

    133. Had Defendant John Cottle implemented sufficient policies and/or training,
       Plaintiff would not have been under the sole control and supervision of two male
       employees of Lincoln County; would not have been sexually assaulted; Plaintiff’s
       multiple reports of being sexually assaulted by Lincoln County Deputies and
       employees would have been reported and investigated, the video recording of the
       attack on Plaintiff in the jail and its aftermath would exist; Defendant Brotherton’s
       actions, claims, and report would have been reviewed promptly by the proper
       authorities allowing for proper investigation of the attack; Plaintiff would not have
       been sexually assaulted and/or would have the ability to bring her assailants to justice.




                                             11
Case: 4:20-cv-00930-SRC Doc. #: 1 Filed: 07/17/20 Page: 12 of 15 PageID #: 12




    134. Defendant John Cottle’s failure to prevent violations of law by his employees is
       so closely related to the deprivation of the Plaintiff’s rights as to be the moving force
       that caused the ultimate injury.

    135. As a direct and proximate result of the Defendant’s failures, Plaintiff sustained the
       following damages:

           a.   Humiliation
           b.   Physical pain
           c.   Emotional distress
           d.   Violation of her constitutional rights
           e.   Numerous contusions on her body
           f.   Sexual assault
           g.   Lost opportunity at justice.

      Count VI, Violation of Fourth Amendment Right to be Free from Unreasonable
                             Search and Seizure Under § 1983
                 (Defendants Steen and Johnson in their individual capacity)

    136. Plaintiff re-asserts the allegations of paragraphs 1-135 and incorporates them
       herein as though fully re-stated.

    137. Defendants Steen and Johnson acted together in deciding to arrest and physically
       restraining Plaintiff on April 1, 2017.

    138. Defendants lacked probable cause or reasonable articulable suspicion that the
       Plaintiff had committed any crime on April 1, 2017.

    139.   Defendants lacked legal authority to attempt to restrain Plaintiff’s movements.

    140. By restraining Plaintiff, Defendants Steen and Johnson violated Plaintiff’s right to
       be free from unreasonable seizure by the government under the Fourth Amendment to
       the United States Constitution.

    141. As a direct and proximate result of the illegal seizure of her person, Plaintiff
       suffered the following damages:

           a.   Loss of liberty
           b.   Humiliation
           c.   Physical pain
           d.   Emotional distress
           e.   Violation of her constitutional rights
           f.   Attorney’s fees
           g.   A “black eye” with associated bruising and swelling

    142.   Defendants Steen and Tunison acted intentionally, willfully, with evil intentions,



                                             12
 Case: 4:20-cv-00930-SRC Doc. #: 1 Filed: 07/17/20 Page: 13 of 15 PageID #: 13




           and/or with conscious disregard for the rights and safety of Plaintiff.

       143.    Defendants Steen and Tunison’s conduct was outrageous.

                     Count VII, Excessive Force Actionable Under § 1983
                      (Defendants Steen and Johnson, individual capacity)

       144. Plaintiff re-asserts the allegations of paragraphs 1-143 and incorporates them
          herein as though fully re-stated.

       145. Defendants Steen and Johnson’s decision to slam Plaintiff into the exterior of the
          residence was objectively unreasonable under the facts and circumstances confronting
          the Defendants.

       146. No reasonable officer in Defendants’ situation would have believed it was
          necessary or reasonable to take any of the aforementioned actions to restrain Plaintiff
          or for any other lawful purpose.

       147. As a direct and proximate result of the unlawful and excessive force used against
          Plaintiff on April 1, 2017, Plaintiff sustained the following damages:

               a.   Humiliation
               b.   Physical pain
               c.   Emotional distress
               d.   Violation of her constitutional rights
               e.   A “black eye” with associated bruising and swelling.

       148. Defendants Steen and Johnson acted intentionally, willfully, with evil intentions,
          and/or with conscious disregard for the rights and safety of Plaintiff.

       149.    Defendants Steen and Johnson’s conduct was outrageous.

        WHEREFORE, Plaintiff prays for judgment against Defendants in a fair and reasonable
amount, for court costs, attorney’s fees pursuant to 42 U.S.C. § 1988 and for all other such orders
as are fair and reasonable and for damages for aggravating circumstances or punitive damages in
such sums that will serve to punish the Defendants appropriately and that will deter others from
similar behavior.

                                          Count VIII, Negligence
                                       (Defendants Steen and Tunison)

       150. Plaintiff re-asserts the allegations of paragraphs 1-149 and incorporates them
          herein as though fully re-stated.

       151. Defendants Steen and Tunison acted together in arresting Plaintiff pursuant to the
          “12 hour rule” on November 8, 2016.



                                                13
Case: 4:20-cv-00930-SRC Doc. #: 1 Filed: 07/17/20 Page: 14 of 15 PageID #: 14




    152. Missouri’s “12 hour rule” did not apply to the situations defendants were
       confronted with on November 8, 2016.

    153. Defendants lacked discretionary authority to apply the “12 hour rule” to a
       situation not authorized by law.

    154. Defendants are not entitled to official immunity from negligence claims for non-
       discretionary acts.

    155. Defendants were negligent in their understanding and application of Missouri’s
       “12 hour rule.”

    156. As a direct and proximate result of Defendant’s negligence, Plaintiff was
       damaged.

    157.   Plaintiff suffered the following damages:

           a.   Loss of Liberty
           b.   Sexual assault
           c.   Humiliation
           d.   Physical pain
           e.   Emotional distress
           f.   Violation of her constitutional rights
           g.   Medical bills
           h.   Numerous contusions on her body
           i.   Extreme swelling and pain in her left arm
           j.   Lacerations/wounds

                                       Count IX, Negligence
                                        (Defendant Steen)

    158. Plaintiff re-asserts the allegations of paragraphs 1-157 and incorporates them
       herein as though fully re-stated.

    159. According to Defendant Steen, Plaintiff accused him of inappropriate sexual
       conduct before she ever arrived at the Lincoln County Jail.

    160. Under Lincoln County Sheriff’s Department policy and pursuant to Federally
       mandated PREA standards, Defendant Steen was obligated to report the accusation
       promptly.

    161.   Defendant Steen did not report the accusation to anyone.

    162. Defendant Steen lacked discretionary authority to choose whether or not he
       reported the Plaintiff’s accusation.



                                            14
 Case: 4:20-cv-00930-SRC Doc. #: 1 Filed: 07/17/20 Page: 15 of 15 PageID #: 15




      163.   Defendant Steen was required to report the accusation and failed to do so.

      164. The requirement for prompt reporting of such allegations is specifically designed
         to prevent sexual assaults of any kind from happening in Jails and Prisons in the
         United States.

      165. Had Defendant Steen followed PREA standards and Sheriff Department policy,
         Plaintiff would not have been sexually assaulted.

      166. As a direct and proximate result of Defendant Steen’s failure to follow PREA
         standards, Plaintiff suffered the following damages:

             a.   Sexual assault
             b.   Humiliation
             c.   Physical pain
             d.   Emotional distress
             e.   Violation of her constitutional rights
             f.   Medical bills
             g.   Numerous contusions on her body
             h.   Extreme swelling and pain in her left arm
             i.   Lacerations/wounds

      WHEREFORE, Plaintiff prays for judgment against Defendants in a fair and reasonable
amount, for court costs, and for all other such orders as are fair and reasonable.


                                           __________/s/ John D. James_________
                                           John D. James #61070
                                           Attorney for Plaintiff
                                           14 Richmond Center Court
                                           St. Peters, Missouri 63376
                                           (636) 397-2411 Fax: (636) 397-2799
                                           e-mail: cjlaw@charliejames.com




                                              15
